DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 5-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US Pub. 2015/0340841) in view of Otoma et al. (US Pub. 2010/0208764; hereinafter “Otoma”).
Joseph discloses [Re claim 1] an optoelectronic device, comprising: a semiconductor substrate 102 (page 3, paragraph 44); and a monolithic array of light-emitting elements 100 (page 2, paragraph 10; page 3, paragraph 43) formed on the substrate (see fig. 1) comprising epitaxial structures of multiple epitaxial layers (104, 106, 108, 109, 110) (page 3, paragraph 45-page 4, paragraph 51; see fig. 1), the light-emitting elements comprising: a first plurality of first vertical-cavity surface-emitting lasers (VCSELs) (a first group of VCSEL devices; page 12, paragraph 115), which comprise first mesas 103 (page 3, paragraph 45) having a first width (VCSEL mesas 103 as shown in fig. 1 can be either first group of VCSEL or second group of VCSEL) and are configured to emit respective first beams of light with a first angular divergence (first unique divergence; page 12, paragraph 115), at respective first positions in the array (page 12, paragraph 115); and a second plurality of second VCSELs (a second group of VCSEL devices; page 12, paragraph 115), which comprise second mesas 103 having a second width (VCSEL mesas 103 as shown in fig. 1 can be either first group of VCSEL or second group of VCSEL) and are configured to emit respective second beams of light with a second angular divergence (second unique divergence; page 12, paragraph 115), at respective second positions in the array (page 12, paragraph 115).

However, Joseph discloses wherein different types of devices may be used in the same array (page 11, paragraph 111), and also discloses wherein if group or ring of devices in the array is electrically selectable, and other electrically selectable groups within the array have other properties (page 11, paragraph 112).  So, VCSEL mesas in different groups may have different widths.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form mesas in two different groups with different widths because it would have been to produce different optical characteristics, such as beam divergence.
And Otoma discloses wherein a beam divergence angle may be defined by a shape of an oxidized aperture 106b (page 2, paragraph 25), and one beam divergence angle θ2 can be at least 50% greater than another beam divergence angle θ1 (page 2, paragraph 27; see figs. 4A and 4B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different specific divergence angles for first and second plurality of light-emitters, as taught by Otoma, because it would have been to obtain desired beam divergences in a light-emitters array appropriate for an optoelectronic device.
Joseph discloses [Re claim 2] wherein the first VCSELs have first optical apertures 112 (first unique divergence will have first optical apertures; page 11, 
[Re claims 5 and 6] Joseph in view of Otoma fails to disclose explicitly [Re claim 5] wherein the second positions are interspersed with the first positions in the array; and [Re claim 6] wherein the first positions form an uncorrelated pattern. 
However, Joseph discloses wherein different types of devices may be used in the same array (page 11, paragraph 111), and also discloses wherein if group or ring of devices in the array is electrically selectable, and other electrically selectable groups within the array have other properties (page 11, paragraph 112).  So, positions of different groups of VCESL in an array may form specific patterns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to position first and second plurality of light-emitters with specific locations and patterns in an array because it would have been to obtain desired beam divergences in a light-emitters array appropriate for an optoelectronic device.
Joseph discloses [Re claim 7] wherein the first VCSELs and the second VCSELs are coupled to be driven separately (page 7, paragraph 78; see fig. 5) so that the device emits either or both of the first beams from the first emitters and the second beams from the second emitters (page 7, paragraph 78).
[Re claim 8] Joseph fails to disclose explicitly wherein the first beams emitted by the first emitters form a pattern of spots on a region in space, while the second beams cast flood illumination on the region.
However, Otoma discloses wherein a beam divergence angle θ2 is greater than another beam divergence angle θ1 (page 2, paragraph 27; see figs. 4A and 4B).  And it would have been obvious that beams of light with small angular divergence cast a narrow defined light whereas beams of light with large angular divergence cast a floodlight.
The motivation statement stated in the rejection of claim 1 also applies.
Joseph discloses [Re claim 9] an optoelectronic device, comprising: a semiconductor substrate 102 (page 3, paragraph 44); and a monolithic array of light-emitting elements 100 (page 2, paragraph 10; page 3, paragraph 43) formed on the substrate (see fig. 1), the light-emitting elements comprising: a first plurality of first vertical-cavity surface-emitting lasers (VCSELs) (a first group of VCSEL devices; page 12, paragraph 115), which comprise first mesas 103 (page 3, paragraph 45) having a first width (VCSEL mesas 103 as shown in fig. 1 can be either first group of VCSEL or second group of VCSEL) and are configured to emit respective first beams of light with a first angular divergence (first unique divergence; page 12, paragraph 115), at respective first positions in the array (page 12, paragraph 115); and a second plurality of second VCSELs (a second group of VCSEL devices; page 12, paragraph 115), which comprise second mesas 103 having a second width (VCSEL mesas 103 as shown in fig. 1 can be either first group of VCSEL or second group of VCSEL) and are configured to emit respective second beams of light with a second angular divergence (second 
Joseph fails to disclose explicitly wherein the second width is smaller than the first width; the respective first beams of light with the first angular divergence to form a pattern of structured radiation on a region in space; and the respective second beams of light with the second angular divergence that is greater than the first angular divergence to cast flood illumination on the region.
 However, Joseph discloses wherein different types of devices may be used in the same array (page 11, paragraph 111), and also discloses wherein if group or ring of devices in the array is electrically selectable, and other electrically selectable groups within the array have other properties (page 11, paragraph 112).  So, VCSEL mesas in different groups may have different widths.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form mesas in two different groups with different widths because it would have been to produce different optical characteristics, such as beam divergence.
And Otoma discloses wherein a beam divergence angle may be defined by a shape of an oxidized aperture 106b (page 2, paragraph 25), and a beam divergence angle θ2 is greater than another beam divergence angle θ1 (page 2, paragraph 27; see figs. 4A and 4B).  And it would have been obvious that beams of light with small angular divergence cast a narrow defined light whereas beams of light with large angular divergence cast a floodlight.

Joseph discloses [Re claim 10] wherein the first VCSELs have first optical apertures 112 (first unique divergence will have first optical apertures; page 11, paragraphs 111 and 112; page 12, paragraph 115), and the second VCSELs have second optical apertures (second unique divergence will have second optical apertures; page 11, paragraphs 111 and 112; page 12, paragraph 115), which are smaller than the first optical apertures (the first optical apertures can be either smaller or greater than the second optical apertures; page 11, paragraphs 111 and 112).
[Re claims 13 and 14] Joseph in view of Otoma fails to disclose explicitly [Re claim 13] wherein the second positions are interspersed with the first positions in the array; and [Re claim 14] wherein the first positions form an uncorrelated pattern. 
However, Joseph discloses wherein different types of devices may be used in the same array (page 11, paragraph 111), and also discloses wherein if group or ring of devices in the array is electrically selectable, and other electrically selectable groups within the array have other properties (page 11, paragraph 112).  So, positions of different groups of VCESL in an array may form specific patterns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to position first and second plurality of light-emitters with specific locations and patterns in an array because it would have been to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 10,825,952 (hereinafter “Pat-952”). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-952 discloses all the claimed limitations.  See rejections below.
Pat-952 discloses [Re claim 1] an optoelectronic device, comprising: a semiconductor substrate; and a monolithic array of light-emitting elements formed on the substrate comprising epitaxial structures of multiple epitaxial layers, the light-emitting elements comprising (see claim 8 of Pat-952): a first plurality of first vertical-cavity surface-emitting lasers (VCSELs) (see claim 9 of Pat-952), which comprise first mesas having a first width (see claim 11 of Pat-952) and are configured to emit respective first beams of light with a first angular divergence, at respective first positions in the array (see claim 8 of Pat-952); and a second plurality of second VCSELs (see claim 9 of Pat-952), which comprise second mesas having a second width smaller than 
Pat-952 discloses [Re claim 2] wherein the first VCSELs have first optical apertures, and the second VCSELs have second optical apertures, which are smaller than the first optical apertures (see claim 10 of Pat-952).
Pat-952 discloses [Re claim 3] wherein the monolithic array comprises an arrangement of mutually adjacent unit cells, wherein each unit cell comprises a set of radiators capable of functioning as VCSELs, and wherein in at least some of the unit cells at least one of the radiators is converted to an incoherent light-emitting element by modification of the one or more of the epitaxial layers (see claim 8 of Pat-952).
Pat-952 discloses [Re claim 4] wherein the positions of the radiators in at least some of the unit cells are shifted as compared to the positions in the adjacent unit cells (see claim 12 of Pat-952).
Pat-952 discloses [Re claim 5] wherein the second positions are interspersed with the first positions in the array (see claim 13 of Pat-952).
Pat-952 discloses [Re claim 6] wherein the first positions form an uncorrelated pattern (see claim 14 of Pat-952).
Pat-952 discloses [Re claim 7] wherein the first VCSELs and the second VCSELs are coupled to be driven separately so that the device emits either or both of the first beams from the first emitters and the second beams from the second emitters (see claim 15 of Pat-952).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 recites the monolithic array comprises an arrangement of mutually adjacent unit cells, wherein each unit cell comprises a set of radiators capable of functioning as VCSELs, and wherein in at least some of the unit cells at least one of the radiators is converted to an incoherent light-emitting element.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 12 depends from claim 11, so it is objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 9, 2021